EXHIBIT 15.7 SHERRIDON PROPERTY CLAIMS NUMBER HOLDER RECORDED EXPIRES HECTARES MB6251 HALORESOURCESLTD. 30/11/2005 29/01/2008 90 MB6260 HALORESOURCESLTD. 30/11/2005 29/01/2008 212 MB6261 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6262 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6263 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6264 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6265 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6266 HALORESOURCESLTD. 30/11/2005 29/01/2008 120 MB6252 HALORESOURCESLTD. 30/11/2005 29/01/2008 100 MB6253 HALORESOURCESLTD. 30/11/2005 29/01/2008 64 MB6254 HALORESOURCESLTD. 30/11/2005 29/01/2008 90 MB6255 HALORESOURCESLTD. 30/11/2005 29/01/2008 190 MB6256 HALORESOURCESLTD. 30/11/2005 29/01/2008 224 MB6257 HALORESOURCESLTD. 30/11/2005 29/01/2008 216 MB6258 HALORESOURCESLTD. 30/11/2005 29/01/2008 76 MB6259 HALORESOURCESLTD. 30/11/2005 29/01/2008 96 MB3639 HALORESOURCESLTD. 12/02/2003 13/04/2008 176 MB3456 HALORESOURCESLTD. 12/02/2002 13/04/2008 256 MB3457 HALORESOURCESLTD. 12/02/2002 13/04/2008 202 MB3458 HALORESOURCESLTD. 12/02/2002 13/04/2008 112 MB3459 HALORESOURCESLTD. 07/03/2002 06/05/2008 253 MB5146 HALORESOURCESLTD. 30/12/2004 28/02/2008 215 MB5145 HALORESOURCESLTD. 30/12/2004 28/02/2008 218 MB3636 HALORESOURCESLTD. 08/07/2002 06/09/2008 256 MB3637 HALORESOURCESLTD. 18/12/2002 16/02/2008 256 MB3638 HALORESOURCESLTD. 18/12/2002 16/02/2008 128 MB6184 HALORESOURCESLTD. 14/10/2005 13/12/2007 204 MB6193 HALORESOURCESLTD. 14/10/2005 13/12/2007 256 MB6194 HALORESOURCESLTD. 14/10/2005 13/12/2007 247 MB6195 HALORESOURCESLTD. 14/10/2005 13/12/2007 256 MB6196 HALORESOURCESLTD. 14/10/2005 13/12/2007 148 MB6197 HALORESOURCESLTD. 14/10/2005 13/12/2007 256 MB6198 HALORESOURCESLTD. 14/10/2005 13/12/2007 256 MB6199 HALORESOURCESLTD. 14/10/2005 13/12/2007 250 MB6023 HALORESOURCESLTD. 14/10/2005 13/12/2007 233 MB6024 HALORESOURCESLTD. 14/10/2005 13/12/2007 96 MB6048 HALORESOURCESLTD. 14/10/2005 13/12/2007 64 MB6185 HALORESOURCESLTD. 14/10/2005 13/12/2007 198 MB6049 HALORESOURCESLTD. 14/10/2005 13/12/2007 72 MB6050 HALORESOURCESLTD. 14/10/2005 13/12/2007 70 MB6306 HALORESOURCESLTD. 10/03/2006 09/05/2008 75 MB6307 HALORESOURCESLTD. 10/03/2006 09/05/2008 74 MB6915 HALORESOURCESLTD. 25/09/2006 24/11/2008 244 MB6916 HALORESOURCESLTD. 25/09/2006 24/11/2008 224 MB6917 HALORESOURCESLTD. 25/09/2006 24/11/2008 197 MB6717 HALORESOURCESLTD. 31/10/2006 30/12/2008 256 MB6718 HALORESOURCESLTD. 31/10/2006 30/12/2008 144 MB6527 HALORESOURCESLTD. 31/10/2006 30/12/2008 256 MB6186 HALORESOURCESLTD. 14/10/2005 13/12/2007 236 MB7007 HALORESOURCESLTD. 22/11/2006 21/01/2009 256 MB7008 HALORESOURCESLTD. 22/11/2006 21/01/2009 210 MB7009 HALORESOURCESLTD. 22/11/2006 21/01/2009 75 MB7010 HALORESOURCESLTD. 22/11/2006 21/01/2009 172 MB6187 HALORESOURCESLTD. 14/10/2005 13/12/2007 111 MB6188 HALORESOURCESLTD. 14/10/2005 13/12/2007 256 MB6189 HALORESOURCESLTD. 14/10/2005 13/12/2007 252 MB6190 HALORESOURCESLTD. 14/10/2005 13/12/2007 247 MB6191 HALORESOURCESLTD. 14/10/2005 13/12/2007 253 MB6192 HALORESOURCESLTD. 14/10/2005 13/12/2007 256 MB6200 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6275 HALORESOURCESLTD. 30/11/2005 29/01/2008 40 MB6308 HALORESOURCESLTD. 30/11/2005 29/01/2008 184 MB6309 HALORESOURCESLTD. 30/11/2005 29/01/2008 160 MB6310 HALORESOURCESLTD. 30/11/2005 29/01/2008 100 MB6311 HALORESOURCESLTD. 30/11/2005 29/01/2008 160 MB6267 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6268 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6269 HALORESOURCESLTD. 30/11/2005 29/01/2008 220 MB6270 HALORESOURCESLTD. 30/11/2005 29/01/2008 253 MB6271 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6272 HALORESOURCESLTD. 30/11/2005 29/01/2008 256 MB6273 HALORESOURCESLTD. 30/11/2005 29/01/2008 200 MB6274 HALORESOURCESLTD. 30/11/2005 29/01/2008 218 MB6546 HALORESOURCESLTD. 12/04/2006 11/06/2008 192 MB6555 HALORESOURCESLTD. 12/04/2006 11/06/2008 256 MB6556 HALORESOURCESLTD. 12/04/2006 11/06/2008 192 MB6557 HALORESOURCESLTD. 12/04/2006 11/06/2008 256 MB6558 HALORESOURCESLTD. 12/04/2006 11/06/2008 256 MB6547 HALORESOURCESLTD. 12/04/2006 11/06/2008 256 MB6548 HALORESOURCESLTD. 12/04/2006 11/06/2008 256 MB6549 HALORESOURCESLTD. 12/04/2006 11/06/2008 256 MB6550 HALORESOURCESLTD. 12/04/2006 11/06/2008 192 MB6551 HALORESOURCESLTD. 12/04/2006 11/06/2008 128 MB6552 HALORESOURCESLTD. 12/04/2006 11/06/2008 160 MB6553 HALORESOURCESLTD. 12/04/2006 11/06/2008 256 MB6554 HALORESOURCESLTD. 12/04/2006 11/06/2008 160 Fud Claims Agreement W54487 Hudson Bay Explor & Develop. Co Ltd 04/12/1996 02/02/2008 256 W54488 Hudson Bay Explor & Develop. Co Ltd 04/12/1996 02/02/2008 241 W54489 Hudson Bay Explor & Develop. Co Ltd 04/12/1996 02/02/2008 216 W54490 Hudson Bay Explor & Develop. Co Ltd 04/12/1996 02/02/2008 256 W54492 Hudson Bay Explor & Develop. Co Ltd 13/11/1996 12/01/2008 252 W54493 Hudson Bay Explor & Develop. Co Ltd 13/11/1996 12/01/2008 256 W54656 Hudson Bay Explor & Develop. Co Ltd 04/12/1996 02/02/2009 150 W54672 Hudson Bay Explor & Develop. Co Ltd 02/01/1997 02/03/2008 240 W54673 Hudson Bay Explor & Develop. Co Ltd 02/01/1997 02/03/2008 32 W54674 Hudson Bay Explor & Develop. Co Ltd 02/01/1997 02/03/2008 256 W54675 Hudson Bay Explor & Develop. Co Ltd 02/01/1997 02/03/2008 141 W54696 Hudson Bay Explor & Develop. Co Ltd 05/02/1997 05/04/2008 256 W54697 Hudson Bay Explor & Develop. Co Ltd 05/02/1997 05/04/2008 83 W54698 Hudson Bay Explor & Develop. Co Ltd 05/02/1997 05/04/2008 33 W54849 Hudson Bay Explor & Develop. Co Ltd 18/03/1997 17/05/2010 120 Jungle Lake Agreement ML38 Hudson Bay Explor & Develop. Co Ltd 01/04/2008 486 Park Lake Agreement P74157 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2014 22 P74158 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2014 23 P74159 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2014 23 P74168 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2015 22 P74169 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2015 22 P74170 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2015 23 P74195 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2015 25 P74196 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2014 23 P74197 Hudson Bay Explor & Develop. Co Ltd 29/10/1958 28/12/2014 22 Dunlop Agreement MB4786 W.BRUCEDUNLOPLIMITED(N.P.L.) 11/12/2003 09/02/2008 256 MB4934 W.BRUCEDUNLOPLIMITED(N.P.L.) 26/01/2004 27/03/2008 256 MB2318 W.BRUCEDUNLOPLIMITED(N.P.L.) 29/05/2000 28/07/2013 24 total ha 20876
